       Case 7:19-cv-06480-PMH-LMS Document 43
                                           38 Filed 08/31/20
                                                    07/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------- X
CHRISTOPHER JOHNSON,                                            :
                                                                :
                                    Plaintiff,                  :
                                                                :   19 Civ. 6480 (PMH)(LMS)
                         - against -                            :
                                                                :   PROPOSED
TROOPER ANDREW McMORROW, TROOPER :                                  ORDER
MARISA RODRIGUEZ, and JOHN DOES ## 1-                           :
10,                                                             :
                                                                :
                                    Defendants.                 :
--------------------------------------------------------------- X


        Whereas, Lexington Center for Recovery, Inc., 3 Corporate Drive, Peekskill, New York

10566 represents that it is a federally assisted alcohol and substance abuse treatment program

which, pursuant to the Federal regulations governing Confidentiality of Alcohol and Drug Abuse

Patient Records, 42 C.F.R. Part 2, cannot be disclosed without the patient’s written consent or

Court order;

        Whereas, the Court has determined that good cause exists to justify the disclosure of

Plaintiff’s records from Lexington Center for Recovery, Inc. to the Court for in-camera review in

that there are no other available ways for the Court to obtain the information and the public interest

and need for the disclosure outweigh the potential injury to Plaintiff, the physician-patient

relationship, and the treatment services, in that Plaintiff has asserted a claim for intentional

infliction of emotional distress and alleges emotional distress damages and his records from

Lexington Center for Recovery, Inc. may contain information that would cast doubt upon that

claim, and the concealment of such information would conflict with to the truth-seeking purpose

of litigation;

        Whereas, the disclosure of Plaintiff’s records from Lexington Center for Recovery, Inc. is

limited only to the Court for in-camera review and, if the Court determines it necessary, to Plaintiff
      Case 7:19-cv-06480-PMH-LMS Document 43
                                          38 Filed 08/31/20
                                                   07/20/20 Page 2 of 2




and counsel for Defendants pursuant to the terms of the Court’s Confidentiality and Protective

Order, and which is essential to the Court’s duty to manage this litigation in accordance with the

Federal Rules of Civil Procedure and Federal law; and

       Whereas, the disclosure of Plaintiff’s records from Lexington Center for Recovery, Inc. is

in connection with litigation in which Plaintiff has offered evidence that he has been treated by

counselors from this rehabilitation program for one or more conditions involving mental anguish,

anxiety, fear, and/or other emotional distress;

       It is hereby ORDERED that Lexington Center for Recovery, Inc. produce attendance

records, records of compliance, records of treatment, and counselor notes concerning Plaintiff’s

participation in its alcohol treatment and counseling programs.


SO ORDERED:


Dated: August 28, 2020




Hon. Lisa M. Smith, USMJ




                                                  2
